Citation Nr: 1044462	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for arthritis of the back and 
legs with radiating pain, to include as due to service-connected 
penetrating chest and/or abdomen wound.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1968, including honorable service in the Republic of Vietnam and 
receipt of decorations including the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefit sought on appeal.  
Jurisdiction of the claims file was subsequently transferred to 
the Houston, Texas RO.  

In October 2010, the Veteran appeared and testified at a 
videoconference hearing at the Houston RO.  The transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon review of the evidence of record and in light of the VCAA, 
the Board finds that further evidentiary development is required 
for his service connection claim for a back disorder with 
radiation of pain in the legs.  By way of background, the Veteran 
was denied service connection for arthritis of the back and legs 
because there was no current diagnosis of the claimed 
disabilities.  The Veteran is currently service-connected for 
penetrating chest and abdomen wounds, and essentially contends 
his current back disorder with radiating pain in the legs was 
caused by shrapnel fragments left in his body.  

It is important to note that service connection may also be 
granted for a disability medically shown to be proximately due to 
or the result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

The Veteran testified that during his tour in Vietnam, he was 
subjected to multiple rocket attacks, and during one, he was 
thrown backwards and landed on his back.  He recalled this 
causing much pain.  During another rocket attack, he was hit in 
the mouth with shrapnel and it was ingested.  The Veteran 
essentially contends that either the remaining shrapnel fragments 
in his back or the fall following a rocket attack caused his 
current back disability.  He testified that following the 
attacks, he was unable to use his legs for a period of time and 
was wheelchair bound.  He recalled having pain in his back and 
legs in service and it has continued since.  Also during his 
hearing, the Veteran advised that he was claiming radiating pain 
and numbness in his legs due to his back disability-not 
arthritis of the legs.  Moreover, he testified that he was given 
alternate duties during his post-service employment with the 
postal service because of his back and leg pain.  

In August 2009, the Veteran underwent a VA examination of the 
joints.  He was diagnosed as having mild degenerative disc 
disease of the lumbar spine and no complaints related to his 
bilateral hips.  The examiner opined that it was less likely than 
not that the Veteran's lumbar spine disorder was related to the 
rocket blast injury he incurred in service.  The examiner noted 
that his degenerative disc disease of the lumbar spine was likely 
related to his age.  In reaching this conclusion, the examiner 
noted that the Veteran's service treatment records (STRs) 
reflected no treatment for a back or leg disability, and his 
first post-service treatment for back complaints was in 2002.  He 
also noted that the Veteran was a postal worker for many years 
without limitations-including no limitations based upon his 
back.  The examiner did not, however, address the Veteran's 
contentions that his back and leg disabilities were caused by 
shrapnel fragments thought to be lodged in his back.  

The Board notes that a March 2009 chest x-ray report revealed a 
bullet fragment approximately at the T-11 level on the left.  
Also, a September 2010 orthopedic report notes the Veteran had 
degenerative changes of the lumbar spine and a small amount of 
shrapnel in the upper left back posterior to the ribs.  The 
physician found no shrapnel in the lower lumbar region.  He was 
also noted to have symptoms of radiculopathy and spinal stenosis.  
There was no finding as to whether this back disability with 
radiation was incurred in service, or caused or worsened by his 
service-connected disabilities related to shell fragment wounds.  

Upon review of the evidence as outlined above, the Board finds 
that the August 2009 VA examination in inadequate inasmuch as it 
does not address the Veteran's contentions that his chronic back 
pain with radiation was caused or aggravated by the shrapnel 
lodged in his thoracic spine region.  The Board finds the August 
2008 examination was adequate as to whether the Veteran's back 
and leg disabilities were caused by service, but it is inadequate 
for deciding this Veteran's claim.  The Board notes that once VA 
undertakes the effort to provide an examination when developing a 
service connection claim, the examination must be an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This 
examination is mainly inadequate because there is no opinion 
regarding whether the claimed disabilities were caused or 
aggravated by the service-connected residuals of shell fragment 
wounds in the chest and abdomen.  As such, an attempt should be 
made to have the VA examiner, if available, amend his opinion to 
include a discussion regarding secondary service connection and 
aggravation.  Otherwise, the Veteran must be afforded a new VA 
examination to determine whether any current back and leg 
disabilities have been caused or aggravated by to the service-
connected residuals of shell fragment wounds of the chest and 
abdomen.

The Veteran should also be provided notice compliant with VCAA 
regarding the evidence necessary to substantiate a secondary 
service connection claim or one based upon a theory of 
aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
listing the evidence necessary to 
substantiate a secondary service connection 
claim to include based upon a theory of 
aggravation.  Perform all development deemed 
necessary. 

2.  Provide the Veteran's claims file to the 
August 2009 VA examiner, if available, and 
request an additional opinion as to whether 
the claimed back and leg disabilities were 
caused or worsened by the Veteran's service-
connected residuals of penetrating fragment 
wounds to the chest and abdomen.

If the August 2009 VA examiner is 
unavailable, schedule the Veteran for another 
VA examination regarding the claimed 
disabilities.  The examiner is asked to 
determine the nature and etiology of any back 
and leg disability and whether it is related 
to the Veteran's service or a service- 
connected disability.  The Veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should then render an opinion as to 
whether it is at least as likely as not that 
any current back and leg disability had its 
origin during service or was caused or 
worsened by a service-connected disability, 
and if so, to what extent it was aggravated.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


